DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zmood et al. (20180343002).
Regarding Claim 1, in Fig. 2 and paragraphs 0020, 0022, 0026, 0035, 0036 and 0037, Zmood et al. discloses a circuit comprising: a first device Q1-Q4 having a drain, source and gate with a body-diode coupled between the drain and the source; a second device Q1-Q4 having a drain, source and gate; a diode D1/D2 having a cathode and anode; and where the source of the first device is connected to the source of the second device (for example source of Q1-Q3 is connected to source of Q4), and the 
Regarding Claim 2, in paragraphs 0020, 0035 and 0036, first device Q1-Q4 is a MOSFET, high-voltage MOSFET, a SiC MOSFET or a MISFET (also see paragraphs 0002, 0017, 0019)
Regarding Claim 3, in paragraphs 0020, 0035 and 0036, second device Q1-Q4 is a MOSFET, low-voltage MOSFET or a GaN HEMT (also see paragraphs 0002, 0017, and 0019).  
Regarding Claim 4, in paragraph 0035, the diode D1/D2 is a Junction Barrier Schottky (JBS) diode.  
Regarding Claim 5, in paragraphs 0020, 0035 and 0036, the first device Q1-Q4 is a high-voltage MOSFET, the second device is a low-voltage MOSFET, and the diode is a JBS diode (also see paragraphs 0002, 0017, and 0019).  
Regarding Claim 6, in paragraphs 0020, 0022, 0026, 0035, 0036 and 0037, the high voltage MOSFET is a SiC MOSFET and the low voltage MOSFET is a Si MOSFET (also see paragraphs 0002, 0017, and 0019).  

Regarding Claim 7, in Fig. 2 and paragraphs 0020, 0022, 0035, 0036 and 0037, Zmood et al. discloses an integrated circuit structure comprising: a first chip Q1-Q4 comprising a first device having a gate, source and drain with a body-diode coupled between the source and the drain, and a diode D1/D2 having a cathode and anode, 
Regarding Claim 8, the first device Q1-Q4 is a MOSFET, high-voltage MOSFET, MISFET, or SiC MOSFET (see paragraphs 0020, 0035 and 0036) (also see paragraphs 0002, 0017, and 0019).  
Regarding Claim 9, the second device Q1-Q4 is a MOSFET, low-voltage MOSFET, Si MOSFET or GaN HEMT (see paragraphs 0020, 0035 and 0036) (also see paragraphs 0002, 0017, and 0019).  
Regarding Claim 10, in paragraphs 0020,0035 and 0036, the diode D1/D2 is a Junction Barrier Schottky (JBS) diode.  
Regarding Claim 11, in paragraphs 0020, 0035 and 0036 the first MOSFET is a high- voltage MOSFET Q1-Q3, the second MOSFET Q4 is a low-voltage MOSFET, and the diode D1/D2 is a JBS diode (also see paragraphs 0002, 0017, and 0019).  


Regarding Claim 13, in Fig. 2 and paragraphs 0020, 0022, 0035, 0036 and 0037, Zmood et al. discloses an integrated circuit structure comprising: a first chip (Q1-Q4) comprising a first device having a gate, source and drain with a body-diode coupled between the source and drain and a diode D1/D2 having a cathode and anode, where a first surface of the first chip comprises the drain of the first device and a cathode of the diode and a second surface of the first chip comprises the source of the first device and an anode of the diode; a second chip Q1-Q4 comprising a second device having a gate, drain and source, where a first surface of the second chip comprises the drain of the second device and the second surface comprises the source and gate of the second device; wherein the second chip is arranged atop the first chip to position the drain of the second device upon the anode of the diode; and wherein the source of the second device is coupled to the source of the first device (for “chip” limitation please see paragraphs 0002, 0007, 0017, 0019, 0021, 0031 and 0034).
Regarding Claim 14, in paragraphs 0020, 0035 and 0036, the first device Q1-Q4 is a high- voltage MOSFET, MOSFET, MISFET or SiC MOSFET (also see paragraphs 0002, 0017, and 0019).  
Regarding Claim 15, in paragraphs 0020, 0035 and 0036, the second device Q1-Q4 is a MOSFET, low-voltage MOSFET or GaN HEMT (also see paragraphs 0002, 0017, and 0019).  


Regarding Claim 17, in paragraphs 0020, 0035 and 0036, the first device Q1-Q4 is a high- voltage MOSFET, the second device Q1-Q4 is a low-voltage MOSFET, and the diode is a JBS diode (also see paragraphs 0002, 0017, and 0019).  
Regarding Claim 18, in paragraphs 0020, 0035 and 0036, the high voltage MOSFET is a SiC MOSFET and the low voltage MOSFET is a Si MOSFET (also see paragraphs 0002, 0017, and 0019).
Regarding Claim 19, applying a signal to turn on the second device prior to applying a signal to turn on the first device (see paragraphs 0023 and 0024)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        2/7/2022